Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaslusky (US 2010/0170657).
Regarding claim 1, Kaslusky discloses: 
an apparatus (fig. 1-4) comprising:
a chimney cooler (17 plus 23 plus 14) comprising a housing (17 plus 23), wherein the housing (17 plus 23) comprises:
a base (17) configured to support one or more heat-generating components (C) (fig. 1) [par. 0013, lines 3-5]; and
sidewalls (see annotated fig. 2-KASLUSKY, page 3) extending from the base (17), each sidewall including multiple channels (in between vanes -23-) (clearly seen in figs. 1-2), wherein each channel defines a serpentine flow path (sinuous, just like in figs. 2B-2C of the instant specification) configured to receive a fluid coolant (air) [par. 0017, lines 1-5] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 2-).
Regarding claim 5, Kaslusky discloses: 
channels at and adjacent to primary objective surfaces of the housing (17 plus 23) share a common inlet [par. 0014, lines 9-14 (see annotated fig. 4-KASLUSKY, page 3).
Regarding claim 6, Kaslusky discloses: 
the channels at the primary objective surfaces of the housing (17 plus 23) have larger outlets relative to the channels adjacent to the primary objective surfaces of the housing (17 plus 23) (clearly seen in annotated fig. 4-KASLUSKY, page 3).

 
    PNG
    media_image1.png
    424
    740
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    524
    799
    media_image2.png
    Greyscale

Regarding claim 7, Kaslusky discloses: 
the housing (17 plus 23) comprises a monolithic structure (clearly seen in figs. 1-4)

Regarding claim 8, Kaslusky discloses: 
a system (figs. 1-4) comprising:
one or more heat-generating components (C) (fig. 1) [par. 0013, lines 3-5]; and
a chimney cooler (17 plus 23 plus 14) comprising a housing (17 plus 23), wherein the housing (17 plus 23) comprises:
a base (17) configured to support the one or more heat-generating components (C) (fig. 1) [par. 0013, lines 3-5]; and
sidewalls (see annotated fig. 2-KASLUSKY, page 3) extending from the base (17), each sidewall including multiple channels (in between vanes -23-) (clearly seen in figs. 1-2), wherein each channel defines a serpentine flow path (sinuous, just like in figs. 2B-2C of the instant specification) configured to receive a fluid coolant (air) [par. 0017, lines 1-5] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 2-).
Regarding claim 12, Kaslusky discloses: 
channels at and adjacent to primary objective surfaces of the housing (17 plus 23) share a common inlet [par. 0014, lines 9-14 (see annotated fig. 4-KASLUSKY, page 3).
Regarding claim 13, Kaslusky discloses: 
the channels at the primary objective surfaces of the housing (17 plus 23) have larger outlets relative to the channels adjacent to the primary objective surfaces of the housing (17 plus 23) (clearly seen in annotated fig. 4-KASLUSKY, page 3).
Regarding claim 14, Kaslusky discloses: 
the housing (17 plus 23) comprises a monolithic structure (clearly seen in figs. 1-4).
Regarding claim 15, Kaslusky discloses: 
a method comprising:
forming a base (17) of a housing (17 plus 23) for a chimney cooler (17 plus 23 plus 14), the base (17) configured to support one or more heat-generating components (C) (fig. 1) [par. 0013, lines 3-5]; and
forming multiple channels (in between vanes -23-) (clearly seen in figs. 1-2) into sidewalls of the housing (17 plus 23) (see annotated fig. 2-KASLUSKY, page 3) extending from the base (17), each channel defining a serpentine flow path (sinuous, just like in figs. 2B-2C of the instant specification) configured to receive a fluid coolant (air) [par. 0017, lines 1-5] (it is noted, the Collins definition of serpentine is: “of or like a serpent or snake” -clearly seen in fig. 2-).
Regarding claim 19, Kaslusky discloses: 
channels at and adjacent to primary objective surfaces of the housing (17 plus 23) share a common inlet [par. 0014, lines 9-14 (see annotated fig. 4-KASLUSKY, page 3); and
the channels at the primary objective surfaces of the housing (17 plus 23) have larger outlets relative to the channels adjacent to the primary objective surfaces of the housing (17 plus 23) (clearly seen in annotated fig. 4-KASLUSKY, page 3).
Regarding claim 20, Kaslusky discloses: 
the housing (17 plus 23) comprises a monolithic structure (clearly seen in figs. 1-4).

Allowable Subject Matter
Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763